Citation Nr: 0201494	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  91-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
August 1966, and from December 1975 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1990 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO, in pertinent part, 
granted service connection for hearing loss with the 
assignment of a noncompensable evaluation.  The veteran's 
file has since been transferred to the Nashville, Tennessee 
RO.  

The issue currently on appeal was previously remanded by the 
Board in January 1992, October 1994, March 1997, and June 
1999.  

In accordance with the Fenderson v. West, 12 Vet. App. 119 
(1999), the issue has been recharacterized as set forth on 
the cover page.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence has established the 
veteran's hearing impairment to have been no worse than Level 
III in the right ear and a Level II in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991), 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been complied with.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case (SOC) and the 
subsequent Supplemental Statements of the Case (SSOC) issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  That is, the RO has provided notice of the pertinent 
laws and regulations pertaining to increased evaluations for 
hearing loss.  

The RO has provided notice of the regulations in effect prior 
to June 10, 1999 and the current regulations that became 
effective on that date.  It also provided a rationale 
explaining to the veteran why the evidence did not satisfy 
the criteria for a higher rating under either the previous or 
amended regulations, as was requested by the Board in its 
June 1999 remand.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Stegall v. West, 11 Vet. App. 268 
(1998).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the RO has obtained medical records from the 
Nashville VA Medical Center (VAMC).  The record also contains 
pertinent service medical records and private medical records 
concerning the veteran's hearing acuity.  

Finally, pursuant to the Board's June 1999 remand, the RO 
sent a notice to the veteran in September 1999 advising him 
to submit any additional evidence pertaining to his hearing 
loss disability.  Stegall, supra.  

In response to this request, the veteran indicated in October 
1999 that the RO had all of his records, and made no 
indication that there were any additional records that had 
not been obtained.  

The RO also attempted to schedule the veteran for a VA audio 
examination as was requested by the Board in its June 1999 
remand.  The veteran failed to report for two scheduled audio 
examinations in August 1999.  The hospital reported that a 
letter had been sent to the veteran and that it had not been 
returned.  

There was some concern that the above requests had been sent 
to the wrong address.  As a result, another VA examination 
was scheduled and the veteran was notified at his current 
address, as was noted in the January 2001 SSOC.  Notification 
from the VAMC reported that the veteran had failed to report 
for a scheduled VA examination in June 2000, and that he 
failed to report for another scheduled examination in July 
2000.  

The RO notified the veteran of his failure to report for all 
four VA examinations in the January 2001 SSOC.  The veteran 
has submitted no explanation of his failure to report for 
these examinations.  

The Board is of the opinion that the RO more than satisfied 
the Board's June 1999 remand request, and the requirements of 
the duty to assist, in attempting to schedule the veteran for 
a VA examination on four occasions.  Stegall, supra.  

Because of the veteran's failure to cooperate in reporting 
for any of the examinations, and his lack of any explanation 
for such failure, the Board is of the opinion that there is 
no further duty to assist with respect to obtaining a VA 
examination.  

While the duty to assist includes the performance of a 
thorough and contemporaneous medical examination, see Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993), the duty to assist is 
also not a "one-way street."  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  
As noted above, the veteran has been provided ample 
opportunity to report for multiple VA examinations.  Yet, on 
each occasion the veteran has frustrated VA's repeated 
attempts to assist him by failing to report for such 
examinations and by failing to provide any explanation for 
his failures to report.  In light of the above, the Board 
finds that the duty to assist does not require a remand to 
schedule further VA examinations.  "[T]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood, 1 Vet. App. at 193; 
see also 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d) (VA will refrain from 
providing or discontinue assistance when there is no 
reasonable possibility that providing such assistance would 
substantiate the claim).  Therefore, in light of the above, 
the Board finds that no further action is required in order 
to comply with VA's duty to assist.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Factual Background

The pertinent evidence of record shows that the veteran 
underwent a hearing evaluation while in service in March 
1990.  The audiogram was documented graphically.  Average 
puretone loss was 33 decibels in the right ear and 35 
decibels in the left ear.  It was indicated that speech 
discrimination was 96 percent in the right ear and 100 
percent in the left ear.  

In April 1990 the veteran submitted his claim for 
compensation, including service connection for hearing loss.  

VA audiological evaluation in June 1990 revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
45
LEFT
40
35
25
30
30

Puretone average decibel loss in the right ear was 35 and 30 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

In May 1995 the veteran was referred by VA for a private 
evaluation of his hearing acuity.  Levels of hearing acuity 
were reported in graphical form.  Speech discrimination was 
100 percent in both ears.  

On VA audio examination in August 1997 puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
40
40
LEFT
35
35
30
35
35

Puretone threshold average was 41.3 decibels in the right ear 
and 33.8 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and 90 percent in the left ear.  The diagnosis was 
mild to moderate bilateral sensorineural hearing loss.  

As noted previously, the veteran failed to report for two VA 
examinations in August 1999, a VA examination in June 2000, 
and another VA examination in July 2000.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  




When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  





Analysis

Review of the record shows that the veteran's greatest total 
level of hearing impairment in both ears was documented 
during the August 1997 VA examination.  During this 
examination, puretone threshold average was 41.3 decibels in 
the right ear and 33.8 decibels in the left ear.  Speech 
discrimination was 82 percent in the right ear and 90 percent 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI and VII.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing impairment during the August 1997 VA 
examination was Level III in the right ear and Level II in 
the left ear.  Under Table VII of both the previous and 
amended regulations, Level III hearing impairment in the 
right ear and Level II hearing impairment in the left ear 
allows for a noncompensable evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  

As noted above, previous examinations of the veteran's 
hearing impairment (puretone threshold average and speech 
discrimination percentage) did not document a higher level of 
hearing impairment than the level of impairment documented 
during the August 1997 VA audio examination.  Therefore, none 
of the findings from these previous examinations satisfy the 
criteria for a higher evaluation under the previous or 
amended regulations.  Id.  

In this regard, the Board notes that it is not competent to 
interpret those reports which documented the veteran's 
hearing thresholds in graphical form.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations because Table VIa 
is not for application in either instance.  




Table VIa under the previous regulations is not for 
application because it was not certified that there were 
language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral sensorineural hearing loss disability 
is not warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his bilateral 
hearing loss on the occasion of the grant of service 
connection by the RO in July 1990, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  

As noted above, the August 1997 VA examination documented the 
highest total level of hearing impairment that has been 
recorded in the record.  Since the findings in this 
examination do not satisfy the criteria for a compensable 
evaluation, it logically follows that previous evaluations 
cannot satisfy the criteria for a compensable evaluation.  
Therefore, the Board finds that staged ratings are not 
appropriate.  
Additional Matters
Extraschedular Consideration

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, neither the veteran, his representative, nor 
the evidence have raised the issue of 38 C.F.R. § 3.321(b)(1) 
on appeal in terms of bilateral hearing loss.  See VAOPGCPREC 
6-96.  Having reviewed the record with the above mandates in 
mind, the Board finds no basis for further action on this 
question.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

